In this adoption proceeding pursuant to Domestic Relations Law article 7, the adoptive parents moved to confirm a report of a Judicial Hearing Officer (hereinafter the JHO) which, after a hearing, recommended a determination that the father of the subject child is not a person whose consent to adoption is required pursuant to Domestic Relations Law § 111. The father did not oppose the motion of the adoptive parents, and did not *868cross-move to reject the report. Therefore, the father waived his contentions that his consent is required for the subject adoption and that the JHO exceeded his authority under the order of reference, which are raised on appeal in the context of objections to the JHO’s report (see O’Donnell v O’Donnell, 80 AD3d 586 [2011]; Matter of Thomas v Murphy, 2 AD3d 1404 [2003]).
The father’s remaining contentions are not properly before this Court or are without merit. Rivera, J.P., Skelos, Chambers and Hall, JJ., concur.